UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2306



KENNETH L. SMITH, JR.,

                                              Plaintiff - Appellant,

          versus


GERALDINE MIRO, Warden, Allendale Correctional
Institution, sued in her individual and
official capacity; L. COHEN, Classification
Supervisor of the Allendale Correctional
Institution, sued in his individual and
official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Henry M. Herlong, Jr., District Judge.
(CA-00-3231-1-20AK)


Submitted:   February 21, 2002             Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth L. Smith, Jr., Appellant Pro Se. Isaac McDuffie Stone,
III, LAW OFFICE OF DUFFIE STONE, Bluffton, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth L. Smith, Jr., seeks to appeal the district court’s

order denying his civil action.       We have reviewed the record and

the district court’s opinion accepting, in part, the recommendation

of the magistrate judge and find no reversible error. Accordingly,

we affirm the appeal on the reasoning of the district court.      See

Smith v. Miro, No. CA-00-3231-1-20AK (D.S.C. filed Oct. 10, 2001 &

entered Oct. 11, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                             AFFIRMED




                                  2